COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
THE STATE OF TEXAS,
 
                                   
  Appellant,
 
v.
 
ARTURO RUIZ SIFUENTES,
 
                                    Appellee.
  
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'


 
 
                  No. 08-11-00252-CR
 
                         Appeal from
 
168th District
  Court
 
of El Paso County,
  Texas
 
(TC # 20100D00344)




 
 


 
 


 



 
                                                     MEMORANDUM
OPINION
 
Pending
before the Court is the State=s
motion to dismiss this appeal pursuant to Tex.R.App.P.
42.2(a).  Finding that the State has
established compliance with the requirements of Rule 42.2(a), we grant the
motion and dismiss the appeal.
 
November 14, 2012                            _______________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating
 
(Do Not Publish)